DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 4 are amended. Claims 5-18 are cancelled. Claims 1-4 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 112(a) have been fully considered and are persuasive. The rejections of 12/8/2021 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(2) have been fully considered and are persuasive. The rejections of 12/8/2021 are overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 10,687,553) in view of Bowen (US 2018/0043114).

Regarding claim 1, Kaufman discloses an apparatus for enabling smokable material to be heated to volatilize at least one component of the smokable material (abstract). The apparatus (figure 2, reference numeral 1) has a heating chamber (figure 2, reference numeral 4), which is considered to meet the claim limitation of an accommodation passage, into which a smokable material article is inserted (column 4, lines 33-47, figure 2, reference numeral 5). The apparatus heats the article using heating segments (figure 2, reference numeral 10) that are controlled by controlled by control circuitry (column 5, lines 54-67, figure 2, reference numeral 7). The apparatus identifies the type of smoking material article inserted into the apparatus (column 6, lines 18-57) using electrodes that measure differences in voltage located along side of the heating chamber (column 10, lines 22-67, figure 2, reference numeral 12). The smokable material generates an aerosol (column 4, lines 6-13), indicating that it is an aerosol generating material. The electrodes have a semi circular cross section and extend longitudinally (column 7, lines 58-67, column 8, lines 1-25) and are thin (figure 2) and flat (figure 3), indicating that they are films since they are flat and thin. However, while Kaufman does disclose that the 
Bowen teaches a vaporizer apparatus that determines information about the material held within a cartridge such as the type of vaporizable material [0065] to adjust the operation of the smoking article accordingly [0043]. The information may be directly encoded on the cartridge [0065], indicating that the vaporizer determines what material is present since it detects something from the cartridge associated with the presence of a particular material inside the cartridge.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Kaufman with the material determination of Bowen. One would have been motivated to do so since Kaufman discloses that the apparatus is optimized for a specific particular smokable material and Bowen teaches a smoking article that adjust its operation based on the determined type of vaporizable material.

Regarding claim 2, Kaufman discloses that the capacitance changes of the electrodes changes when the smokable material article is inserted into the apparatus and is then compared to one or more criteria to determine whether the apparatus can then proceed to heat the smokable material article (column 7, lines 48-57).

Regarding claim 3, Kaufmann discloses that the electrodes are located on opposite sides of the outer housing around the edge of the smokable material article (column 11, lines 31-36, figure 2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 10,687,553) in view of Bowen (US 2018/0043114) as applied to claim 1 above, and further in view of McCullough (US 9,380,813).

Regarding claim 4, modified Kaufman teaches all the claim limitations as set forth above. Bowen additionally teaches that the detected drug can be cannabis [0043]. Modified Kaufman does not explicitly teach detecting a coating material.
McCullough teaches a drug delivery system (abstract) for delivering purified cannabis products (column 1, lines 21-24) having a substrate component such as a polymer (column 4, lines 62-67) onto which the cannabis containing composition is placed (column 6, lines 28-41). McCullough additionally teaches that applying the cannabis to a substrate causes release of the cannabis upon controlled heating (column 2, lines 10-21) without introducing harmful substances to the body (column 1, lines 35-43).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the smoking article containing cannabis of modified Kaufman as a substrate coated with a purified cannabis material. One would have been motivated to do so since McCullough teaches that providing a purified cannabis substrate allows controlled heating without introducing harmful substances to the body.

Response to Arguments
Regarding claim 1, applicant’s arguments have been fully considered but they are not persuasive since they do not address the teachings of Bowen as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747